DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Alex R. Hobson on November 09, 2021.
This examiner’s amendment corrects minor objections to the claims:
a) Replace claim 6 with the following:
6. (Currently amended) The portable drum kit system of claim 1, further comprising a hi-hat comprising:
		a) two hi-hat cymbals;
		b) a hi-hat pedal;
		c) a hi-hat stand.

b) Please cancel the non-elected claims 10-20 (see MPEP 8.07).

Allowable Subject Matter
3.	Claims 1-9 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art for at least the reason that the prior art fails to teach or suggest the specifics of the elements, element functions, and physical interconnection as set forth in the claimed combination recited in independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837